Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office action is in response to applicant’s communication filed on 12/7/20.  
Claims 1 and 3-19 are pending in this application. Claims 11-12 remain withdrawn. The examiner acknowledges applicant's newly added claims 13-19. However, claims 14-19 are patentably distinct because the reaction method can have a materially different design, mode of operation, function, or effect when the basic compound is a solid alkoxide of an alkali metal without an alcohol solvent. Thus, additionally, claims 14-19 are hereby withdrawn from consideration being non-readable on the elected invention.  As a result, claims 11-12 and 14-19 are withdrawn and claims 1, 3-10 and 13 are being examined in this Office Action.


Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupton et al. (e-EROS Encyclopedia of Reagents for Organic Synthesis, 2001, John Wiley & Sons, Ltd., URL: http://www3.interscience.wiley.com/cgibin/mrwhome/104554785/HOME), in view of Glufke et al. (US 20030171622, pub. Sep. 11, 2003), further in view of Gupton et al. (2) (J. Org. Chem, 45(22), 1980, 4522).

Applicant Claims
The instant claims are drawn to a method for producing a compound represented by the following formula (1), comprising: reacting a compound represented by the following formula (4) with more than 8-40-fold moles of a compound represented by the following formula (3), to obtain a reaction mixture of the compound represented by formula (4) and the compound represented by formula (3), and reacting the reaction mixture with a compound represented by the following formula (2) in the presence of a basic compound, to obtain a compound represented by formula (1).
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Gupton et al. teaches reaction of 0.4 mol of cyanuric chloride, 2.4 mol Dimethylformamide (DMF) in 100 ml dioxane, to form Gold’s Reagent (GR) as shown below (page 1, column 1, first paragraph and Equation 1):

    PNG
    media_image1.png
    124
    616
    media_image1.png
    Greyscale

	
Gupton et al. teaches further reaction of Gold’s Reagent (GR) with the unsymmetrical ketone, methyl propyl ketone, along with isopropanol and sodium isopropoxide (base), to form the least substituted enaminone with complete regioselectivity (page 1, column 2, third paragraph and Equation 5):

    PNG
    media_image2.png
    132
    585
    media_image2.png
    Greyscale

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Gupton et al. is deficient in the sense that it does not teach applicant’s reaction conditions for Gold’s Reagent (GR) reacting with the unsymmetrical ketone: methyl propyl ketone.
Glufke et al. teaches a 6.6 fold molar ratio of DMF compared to cyanuric chloride to form Gold’s Reagent. Glufke et al. teaches the second reaction to form the enaminone product using Gold’s Reagent, by mixing 0.345 mol of the alkyl ketone with 0.230 mol of Gold’s Reagent, sodium methoxide solution in methanol (0.230 mol) at 20 degrees C, then refluxing for 18 hours, concentrating at reduced pressure, dissolving in dichloromethane, washing and drying, then concentrating again at reduced pressure to give the enaminone coupled product (paragraph 50, example 6).
Gupton et al. (2) also teaches reaction with 6.6 mol excess of DMF compared to cyanuric chloride to make Gold’s reagent. Gold’s reagent is then reacted with aryl methyl ketones to give 86% yield of the coupled product (see Table III and experimental section).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

Furthermore with regard to applicant’s limitations regarding the temperature, the purification procedure and the mole ratios of the reactants, in particular reacting cyanuric chloride, a compound of formula (4), with an 8-40 fold mole amount of DMF, a compound of formula (3), it is the position of the examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the result desired.  Because Glufke et al., Gupton et al. and Gupton et al. (2) teach temperature, purification procedures and mole ratios of the reactants, in particular reacting cyanuric chloride, a compound of formula (4), with either a 6 or 6.6 fold mole amount of DMF, the examiner asserts that these are art recognized result-effective variables.  Thus it would be obvious in the optimization process to optimize the temperature, the purification procedure and the mole ratios of the reactants, in particular reacting cyanuric chloride, a compound of formula (4), with a range of values for an excess amount of DMF, a compound of formula (3). The Applicant does not show any unusual and/or unexpected results for the limitations stated.   Note that the prior art provides the same effect desired by the Applicant, the formation of an enaminone coupled product by initially forming Gold’s Reagent, for the chemical industry.
Additionally merely modifying process conditions such as temperature and concentration are not a patentable modification, absent a showing of criticality.  In re Aller, 220 

Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s argument that because Gupton or Glufke does not explicitly teach applicant’s range of 8-40 fold molar excess for DMF, that there is no support for a finding of obviousness. Applicant also argues that the amount of DMF is not a result effective variable.
The examiner does not agree with applicant’s argument. It is routine for one of ordinary skill in the art to optimize the concentrations of reagents in a chemical reaction.  As stated earlier, merely modifying process conditions such as the reagent concentration, e.g. DMF, is not a patentable modification, absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955). Generally, differences in concentrations will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective 
The examiner acknowledges applicant’s argument that using 8-40 fold excess of DMF is not a reasonable expectation from the prior art.
The examiner does not agree with applicant’s argument. Optimizing concentrations of reagents such as DMF is an obvious optimization tool and a result effective variable. Increasing the concentrations of inexpensive and distillable reagents such as DMF, would be an obvious optimization tool to increase purity or yields. Furthermore, the prior art’s teaching does not constitute a teaching away from using 8-40 fold excess of DMF because the prior art does not criticize, discredit, or otherwise discourage the solution claimed….” (MPEP 2143.01, 2100-139, section 1)  Also “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi,440 F.2d 442, 169 USPQ 423 (CCPA 1971). ‘A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.’ In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)” (MPEP 2124, 2100-58, section II). Additionally, a prior art disclosure is not limited to its working examples or to its preferred embodiments, but must be evaluated for what it teaches those of ordinary skill in the 
The examiner acknowledges applicant’s argument that the 8-40 fold molar excess for DMF leads to enhancements, including higher product yield
The examiner does not agree with applicant’s arguments. In Table 1 of applicant’s specification, Example 3 with 8 eq DMF gives a yield of 59%. For Example 4 with 6 eq DMF gives a yield of 45%. However my art teaches both 6 eq. and 6.6 eq. of DMF. Applicant has not compared their invention with the prior art concentration of 6.6 eq. DMF. Furthermore, it would be obvious to increase yields of the product by increasing the concentrations of reagents, such as DMF. Additionally the examiner does not find applicant's unexpected results convincing because of the absence of statistical evidence or the standard deviation for the yields of this reaction in comparison to the amount of DMF reagent. The examiner contends that these different yields can be a difference in degree and not a difference in kind.  These numbers are too close to be unexpected without statistical evidence for the standard deviation of product yields. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)  
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/CLINTON A BROOKS/             Primary Examiner, Art Unit 1622